 In the Matter of FORD MOTOR COMPANYandMECHANICS EDUCATIONAL-SOCIETY OF AMERICA, AFFILIATED WITH CONFEDERATED 'UNIONS OFAMERICA-Case No. R-4700.Decided February 1, I943Jurisdiction:ordnance manufacturing industryPractice and Procedure:petition, dismissed when no appropriate unit within itsscope; proposed unit comprised of a designated group,of employees in theengineering laboratory building of one plant of Company held inappropriate,when they constituted an integral and indistinguishable, part of the entireplant's operations and petitioner's original organizational campaign was onewhich embraced all employees of the plant in a`single unitMr. I. A. Capizzi,and,Mr.Malcolm L. Denise,of Detroit, Mich., forthe Company.Mr. Lewis F. Brady,of Detroit, Mich., for the MESA.Cllr.Maurice SugarandMr. Ernest Goodman,of Detroit, Mich., forthe UAW-CIO.'Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended petition duly filed by Mechanics Educational So-ciety bf America, affiliated with Confederated Unions of America,herein called the MESA, alleging that a question affecting commercehad arisen concerning the representation of employees of Ford MotorCompany, Dearborn, Michigan, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Robert J. Wiener, Trial Examiner.,Said hear-ing Was held at Detroit, Michigan, on December 28, 1942.The Com-pany, the MESA, and International Union, United Automobile,Aircraft and Agricultural Implement Workers of America (UAW-CIO), herein called the UAW-CIO, appeared, participated, and Wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evideiice bearing'on the issues.The Trial47N.L R B,No 19'209513024-43-vol 47-14 210DECIS-IONTS OF NATIONALLABOR RELATIONS BOARDExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.At the hearing the UAW-CIO made a motion to dismiss the petitionon the ground that the unit requested by the MESA is inappropriate.For reasons hereinafter set forth, the motion is hereby granted.1On January 11 and 12, 1943, the UAW-CIO, the Company, and theMESA filed briefs which the Board has considered.On January 14, 1943, a stipulation to correct the transcript of record,entered into between the parties on January 12, 1943, was filed withthe Board.' The stipulation is hereby'made a part of the record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFord MotorCompany, aDelaware corporation having its principalexecutive offices in Dearborn,Michigan,principally engaged in the manufacture,.assembly, sale,and distri-bution of automobiles and automobile trucks and various types ofautomobile parts and accessories.The Company owns, operates, andmaintains assembly plants in many StatesthroughouttheUnitedStates.The West Dearborn plant is the only plant here involved.Since February 1942, the Company has been engaged at all of its plantsin Detroit,highlandPark, and Dearborn,Michigan, and at its newplant, known as the Willow Run Bomber plant situated near Ypsilanti,Michigan,principally in the manufacture and/or assembly of ordnanceand other materials for the armed services of the United States.Between 10 and 80 percent in value of the productive materials usedin the manufacturing or assembly operations conducted in the above-mentioned plants, the total value of which exceeds $1,000,000 monthly,is shipped to said plants from points outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning of the National-Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America is a labor organizationaffiliatedwith Confederated Unions of America, admitting to mem-bership employees of the Company.1 The UAW-CIO further contended that the employees here involved are covered by acollective bargaining contract between the Company andthe UAW-CIO, executed onNovember4, 1942, whichcontract it asserts is a bar to a determination of representatives.In view of our finding,hereinafter set forth,we deem it unnecessary to make a determina-tion of this contention.2 The Companyfiled a letter with the Board in lieu of a brief. FORD MOTOR COMPANY211International Union,United Automobile,Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations,admitting to membershipemployees of the Company.III.THE,ALLEGED APPROPRIATE UNITAt the hearing the MESA contended that a unit consisting of allhourly rated employees in the Dearborn engineering laboratory build-ing of the West Dearborn Plant, the garage attached to that buildingby an arcade, and the nearby main powerhouse building, but excludingsupervisory employees, salaried office clerks, farm employees, students,pay-roll department and plant-protection employees, former farm-maintenance employees now appearing upon the Dearborn engineer-ing laboratory pay roll, and all men working within the alleged unitwho retain identification badges from other plants of the Company, isappropriate.3The UAW-CIO contended that the, unit sought by the -MESA is inappropriate, and as stated heretofore, requested dismissalof the petition.It further contended that if the Board did not dismissthe petition, the appropriate unit should comprise all production, ai'idmaintenance employees of the West Dearborn and the River RougePlants of the Company, or in the alternative, all production and main-tenance employees of the West Dearborn Plant.The Company tookno position with respect to the appropriate unit.-The principal issue which this case presents is whether a designatedgroup of employees in the engineering laboratory building of theWest Dearborn Plant of'the Company constitutes a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.The West Dearborn Plant of the Company consists of the engineer-ing laboratory, and airframe, airport, and fiber processing buildings,which form a compact geographical unit.The functions performedat the West Dearborn Plant are varied. In the main powerhouse,power is produced for all the West Dearborn operations. In - theengineering laboratory building are located the executive offices andthe pay-roll department for the West Dearborn Plant. The cafeteriafor the entire plant personnelis alsolocated in the engineering lab-oratory building.There is a large group of maintenance employeesat the Plant who work throughout the'Plant, and in addition do all3It appears that the unit finally alleged by the MESA as appropriate,at the hearing,is considerably smaller than the one originally alleged to be appropriateThe originalpetition set forth the unit as all hourly rated employees at the laboratory,airport, andauframe buildings wearing Dearborn badges, and farm-maintenance employees wearingfarm badges,'excluding supervisors,pay-roll and set vice-department employees.That unitwas twice amended prior to the hearing. 212DECISIONSOF NATIONAL .LABOR RELATIONS BOARDthe maintenance work on the Henry Ford Farms. Some of theseemployees are stationed at the engineering laboratory building, andsome in buildings other than the engineering laboratory building.The maintenance superintendent at the engineering laboratory build-ing is maintenance superintendent for the entire West Dearborn Plant.In addition to the garage attached to the engineering laboratory build-ing,'there are garages attached to each of the other buildings.Thebulk of the work performed at the engineering laboratory buildingis closely integrated with work performed in the airframe laboratorybuilding.Thus iroducts are developed and formulated into claymodels in the engineering laboratory building, and the wood modelsare made at the airframe building where test assembly lines- are runbefore products go into mass production in the manufacturing unitsof the Company. Employees who work in the pattern shop at theairframe building sometimes work in the pattern shop at the engineer-ing laboratory building.It is clear, therefore, that the nature of the,work of the group of employees whom the MESA seeks to set apartas an appropriate unit is indistinguishable from that of the otheremployees in the West Dearborn Plant.Moreover, the MESA's origi-nal organizational campaign was one which embraced all employeesof the West Dearborn Plant of the Company in a single unit.The employees of the engineering laboratory building constitutean integral and indistinguishable part of the entire West DearbornPlant of the. Company.We are of the opinion that, under the cir-cumstances, the unit sought to-be established by the MESA is inap-propriate for'the purposes of collective bargaining.'I\'.THE QUESTION CONCERNING REPRESENTATIONSince the bargaining.' unit sought to be established by the petitionis inappropriate, as stated in' Section III, above, we find that noquestion has arisen concerning the representation of employees ofthe Company in an appropriate bargaining unit.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Ford Motor Company,Dearborn, Michigan, filed by Mechanics Educational Society of-Amer-ica, affiliated with Confederated Unions of America, be, and it herebyis, dismissed.'At the hearing the MESA indicated that it did not desire to participatein an electionin a unit other than that which it alleged as appiopiiatea1